Citation Nr: 0323105	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  96-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected residuals of a necrotizing 
myofascial infection of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
February 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 RO decision, which denied service 
connection for PTSD and granted service connection and a 20 
percent rating for the residuals of a necrotizing myofascial 
infection of the left upper extremity.

In February 2003, the veteran testified at a personal hearing 
at the RO before the undersigned Acting Veterans Law Judge.  


REMAND

In regard to his service connection claim, a VA clinical 
psychologist stated, in a January 1995 letter, that the 
veteran was diagnosed with PTSD during his stay at the Drug 
and Alcohol Program Domiciliary.  He indicated that the 
symptoms of the veteran's PTSD included recurrent distressing 
dreams related to a traumatic motor vehicle accident.  

The veteran subsequently underwent a VA psychiatric 
examination in May 1995.  At that time, the veteran reported 
PTSD symptomatology related to an alleged incident in service 
whereby he was involved in an accident while driving an 
ambulance.  The veteran's diagnoses included PTSD.  

At a February 2003 hearing, the veteran testified that the 
ambulance accident in service, while traumatic, was not the 
reason for his PTSD.  He believed that it was what he 
experienced with his left upper extremity during service that 
was the cause of his PTSD.  In that regard, he indicated that 
he underwent four to six surgeries within a month, almost 
lost his arm, and was so sick that he almost died.  

In view of the foregoing, the RO should afford the veteran an 
examination to clarify the nature and etiology of any 
psychiatric disorder.  

Also at the February 2003 hearing, the veteran testified that 
he received treatment for PTSD at the Vet Center in New 
Jersey in about 1996, the Coatesville VA Medical Center in 
1996 and 1997, and the Mental Health Center in Alexandria, 
Virginia about February to March 2000.  The RO should obtain 
these records for association with the claims folder, as well 
as any other additional pertinent treatment records indicated 
by the veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In regard to his claim for a higher rating for a left upper 
extremity disability, the veteran last underwent a VA 
compensation examination in March 1995.  In that examination, 
it was noted that his left bicep muscle was reduced by about 
half, which caused trouble with flexion in the left elbow 
joint and a weak left hand grip.  There was also a slight 
tremor of the extended fingers.  

At his February 2003 hearing, the veteran testified that, in 
regard to his left upper extremity, there was muscle atrophy, 
tingling in the lower portion of his arm down to his fingers, 
discomfort upon extension of the arm, numbness when the arm 
is immobile, lost of finger dexterity, and weakness in the 
hand and fingers.  

Given the length of time since VA last examined the veteran's 
left upper extremity, as well as the symptoms reported by the 
veteran at his recent hearing, the RO should afford him an 
examination to determine the nature and current severity of 
his service-connected left upper extremity disability.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In that regard, it 
is noted that the RO has previously attempted to schedule the 
veteran for neurological examinations in April or May 1999, 
June 2000, and July 2002; however, he failed to report.  
Therefore, the veteran is hereby notified that he must appear 
for his examination, or else his claim shall be readjudicated 
based on the evidence of record, which may result in an 
adverse determination.  38 C.F.R. § 3.655.
  
Additionally, it is noted that, in March 1997, a private 
attorney for the veteran contacted the RO in order to obtain 
a copy of his VA claims file, in regard to filing a claim for 
Social Security disability benefits.  It is not known whether 
the veteran was thereafter awarded disability benefits.  The 
RO should request the Social Security Administration (SSA) to 
provide a copy of any benefit awards and the records it 
relied upon in making the award, as the SSA records may be 
relevant to the veteran's VA claims.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claims (i.e., what 
information or evidence is required to grant his claims) and 
to assist him to obtain evidence for his claims.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.  

A review of the record indicates that the RO has not provided 
the veteran with sufficient notification of the redefined 
obligations of the VA as contained in the VCAA.  This due 
process deficiency should be addressed on remand.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify him of what information or evidence 
was needed from him and what the VA has 
done and will do to assist him in 
substantiating his claims of service 
connection for PTSD and an initial rating 
in excess of 20 percent for the service-
connected left upper extremity disability.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received treatment for a psychiatric 
disability and his left upper extremity 
disability since his discharge from 
service.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already of record, 
to include the Vet Center in New Jersey in 
about 1996, the Coatesville VA Medical 
Center in 1996 and 1997, and the Mental 
Health Center in Alexandria, Virginia 
about February to March 2000.    

3.  The RO should contact the Social 
Security Administration and determine 
whether the veteran has been awarded 
disability benefits, and if so, obtain 
copies of the SSA decision awarding such 
benefits and all medical and other records 
considered by the SSA in the disability 
award.  

4.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination to ascertain the current 
nature and etiology of any psychiatric 
disorder.  The claims folder should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary studies should be performed, to 
include psychological testing if 
warranted.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should clearly identify the 
claimed events that are considered 
stressors supporting the diagnosis, and 
the examiner should fully explain why such 
stressors are considered sufficient under 
the standards of DSM-IV.  A complete 
rationale for any opinion expressed must 
be provided.  

5.  The RO should arrange for the veteran 
to be afforded a VA orthopedic and 
neurological examinations to ascertain the 
current nature and severity of his 
service-connected residuals of a 
necrotizing myofascial infection of the 
left upper extremity.  The claims folder 
should be provided to and reviewed by the 
examiner(s) in conjunction with the 
examination.  All necessary tests should 
be performed.  

(a)  The orthopedic examiner should 
provide the ranges of motion, in degrees, 
of the veteran's left arm.  The examiner 
should specify which particular muscles of 
the left arm were involved in the 
infection and surgery during service, and 
indicate what functional abilities are 
affected.  The examiner should comment as 
to whether the disability associated with 
the affected muscles would be considered 
moderate, moderately severe, or severe.  
In this regard, the examiner should 
comment concerning the presence or absence 
of the cardinal signs and symptoms of 
muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, fatigue pain, impairment of 
coordination, and uncertainty of movement.  
The examiner should also indicate whether 
any scars associated with the infection 
and surgery are superficial, poorly 
nourished, or with repeated ulceration; or 
are tender and painful on objective 
demonstration.

(b)  The neurologic examiner should 
specify which particular nerves of the 
left arm were involved in the infection 
and surgery during service, and ascertain 
the level of neurological impairment, if 
any, that resulted therefrom.  The 
examiner should also indicate what 
functional abilities are affected by any 
neurological impairment present, and state 
whether the left arm disability is 
manifested by sensory or motor deficit 
below the level of the left elbow.  Any 
such deficit should be fully described.

6.  The veteran is hereby notified that it 
is his responsibility to report for the VA 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that the veteran does not report for 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO should readjudicate 
the issues of service connection for PTSD 
and an initial rating in excess of 20 
percent for the service-connected left 
upper extremity disability.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




